Citation Nr: 0941352	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the RO in Waco, 
Texas, that in pertinent part denied service connection for a 
back disability, a right wrist disability, a right ankle 
disability, a right hip disability, a skin disorder and 
anxiety.  A Board hearing was requested and scheduled, but 
the Veteran failed to report for such hearing.

The issues of service connection for a back disability, a 
right wrist disability, and an acquired psychiatric disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a right ankle disability that 
had its onset during active duty or that is otherwise related 
to his service.

2.  The Veteran does not have a right hip disability that had 
its onset during active duty or that is otherwise related to 
his service.

3.  The Veteran does not have a skin disorder that had its 
onset during active duty or that is otherwise related to his 
service.



CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
established.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for a right hip disability is not 
established.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2005.  A May 2006 letter provided him 
with the rating criteria and effective date provisions that 
are pertinent to his claim.  The claims were readjudicated in 
an October 2006 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board, 
although the Veteran failed to report for his scheduled 
hearing.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Right Ankle Disability 

The Veteran contends that he injured his right ankle during 
service, in 2003, and that he has chronic right ankle pain.

Service treatment records are negative for a right ankle 
injury or disability, and on separation medical examination 
in June 2005, the Veteran's lower extremities were clinically 
normal.  

At a December 2005 VA general medical examination, the 
examiner noted that the Veteran reported injuring his right 
ankle while playing soccer during service in "1993."  He 
currently complained of recurrent right ankle pain and 
swelling.  An X-ray study of the right ankle was normal.  The 
examiner diagnosed right ankle arthralgia.  

Post-service medical records are negative for treatment or 
diagnosis of a right ankle disability.

Given the above, the Board finds that service connection for 
a right ankle disability is not warranted.  There is no 
evidence of an injury or disability of the right ankle in 
service.  Also, there is no evidence of a current right ankle 
disability.  While there is evidence that the Veteran suffers 
from right ankle pain (i.e., arthralgia), pain alone, without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As was stated earlier, 
current disability is required in order to establish service 
connection.  Brammer, supra.  Therefore, in the absence of 
evidence of a current disability, the preponderance of 
evidence is against service connection for a right ankle 
disability, 38 U.S.C.A. § 5107(b), and the claim is denied.

Right Hip Disability 

The Veteran contends that he injured his right hip during 
service, and that he has chronic right hip pain.

Service treatment records are negative for complaints or 
diagnosis of a right hip disability.  The Veteran was treated 
for left hip pain in August 2003.  In a June 2005 report of 
medical history, the Veteran did not complain of a hip 
disability, and his lower extremities were clinically normal 
on separation examination.  A right hip disability was not 
diagnosed.

At a December 2005 VA general medical examination, the 
Veteran reported that he incurred right hip pain in "1993," 
secondary to running, and denied specific injury to the right 
hip.  An X-ray study of the right hip was normal.  The 
examiner diagnosed right hip arthralgia.  

Post-service medical records are negative for treatment or 
diagnosis of a right hip disability.

Given the above, the Board finds that service connection for 
a right hip disability is not warranted.  There is no 
evidence of an injury or disability of the right hip in 
service. Also, there is no evidence of a current right hip 
disability.  While there is evidence that the Veteran suffers 
from right hip pain (i.e., arthralgia), pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, supra.  As was stated earlier, current disability is 
required in order to establish service connection.  Brammer, 
supra.  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a right hip disability, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

Skin Disorder 

The Veteran contends that he incurred skin rashes of unknown 
etiology during his service in Korea.

Service treatment records reflect that in February 2005, the 
Veteran was treated for complaints of a rash for two weeks.  
On examination, he had dry scaly skin on the upper and lower 
extremities with excoriations.  The diagnostic assessment was 
asteototic eczema.  In May 2005, he was treated for 
complaints of a rash of the penis for five days, and reported 
that he had similar lesions in February 2005, which resolved 
with hydrocortisone.  On examination, erythematous papules 
were noted on the penis.  The diagnosis was dermatitis of 
unknown etiology.  Hydrocortisone was prescribed.

In a June 2005 report of medical history, the Veteran 
reported treatment for rashes over the body.  The reviewing 
examiner noted that the Veteran had been treated for 
dermatitis, possible eczema, controllable with hydrocortisone 
cream.

On separation medical examination in June 2005, the Veteran's 
skin was clinically normal.  

At a December 2005 VA general medical examination, the 
Veteran complained of rashes all over his body.  On 
examination, he had mild dry skin involving the right 
forearm.  There were no active lesions involving the back or 
legs.  The examiner diagnosed dry skin and eczema, resolved.  

There is no post-service evidence of treatment or diagnosis 
of a skin disorder.

Given the above, the Board finds that service connection for 
a skin disorder is not warranted.  Although the Veteran was 
treated for eczema in February 2005 and dermatitis in May 
2005, his skin was clinically normal on separation 
examination in June 2005.  A chronic skin disorder was not 
diagnosed on VA examination in December 2005, and eczema was 
found to have resolved.  As stated earlier, current 
disability is required in order to establish service 
connection.  Brammer, supra.  Therefore, in the absence of 
evidence of a current disability, the preponderance of 
evidence is against service connection for a skin disorder, 
38 U.S.C.A. § 5107(b), and the claim is denied.

ORDER

Service connection for a right ankle disability is denied.

Service connection for a right hip disability is denied.

Service connection for a skin disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a back 
disability, a right wrist disability, and a psychiatric 
disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At a December 2005 VA general medical examination, the 
examiner diagnosed mechanical mid back/low back pain, right 
wrist tendinitis, resolved, and "normal anxiety, manifested 
by nervousness."  X-ray studies of the spine and right wrist 
were normal.

With respect to the claims for service connection for a back 
disability (described by the Veteran as muscular pain or 
strain in the right upper back) and a right wrist disability, 
the record shows that in September 2006, a private physician, 
K.J.S., MD, diagnosed right rhomboid and trapezius muscle 
strain and right flexor carpi ulnaris and wrist flexor 
extensor muscle tendinitis and muscle strain.  Service 
treatment records reflect that the Veteran was diagnosed with 
probable tendinitis of the right wrist in October 2002, and 
was treated for upper back strain in late 2003 and early 
2004.  On separation medical examination in June 2005, the 
Veteran reported occasional stiffness in the posterior right 
shoulder and occasional right wrist pain from overuse.  As 
there is evidence of treatment in service for the claimed 
back and right wrist disabilities, and in light of the recent 
diagnoses by Dr. S., the Board finds that a VA orthopedic 
examination is needed to obtain an opinion as to whether any 
current back or right wrist disability is related to the 
symptoms seen in service.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006)..

The Board notes that it is not clear whether the Veteran 
currently has a psychiatric disorder, based on the diagnosis 
of "normal anxiety" indicated by the December 2005 VA 
examiner.  Although the Veteran has related that he was 
treated for anxiety in service with medication, service 
treatment records are negative for treatment of a psychiatric 
disorder, and do not show that he was prescribed medication 
for a psychiatric disorder.  An October 2003 treatment note 
reflects that the Veteran was seen for abdominal pain.  The 
examiner noted that he had no anxiety, and no generalized 
anxiety disorder, and diagnosed irritable bowel syndrome.  
The Veteran's June 2005 separation medical history reflects 
that he reported in-service treatment, including medication, 
for anxiety, although the June 2005 examiner did not diagnose 
a psychiatric disorder.  The Veteran is competent to describe 
the symptoms he experiences, and he has stated that he 
incurred anxiety in service that has been continuously 
symptomatic since then.  Therefore, the Board finds that a VA 
psychiatric examination is warranted in order to clarify the 
etiology of any current psychiatric disorder.  See McLendon, 
supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any VA or private facilities 
where he was treated for a back 
disability, a right wrist disability, or a 
psychiatric disorder since service.  
Obtain any of the identified medical 
records that are not already on file.  If 
any records are unavailable, a notation to 
that effect should be made in the claims 
file.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether any current disabilities of the 
back (to include the right upper back) and 
right wrist were caused by military 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination of the Veteran's back and 
right wrist and provide a diagnosis for 
any pathology found. Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

a) Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed back disability began 
during active service or is causally 
linked to any incident of active duty?

b) Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed right wrist disability 
began during active service or is causally 
linked to any incident of active duty?

The examiner is requested to provide a 
rationale for any opinion provided.

3. 	Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination and identify any current 
psychiatric disorder.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

a) Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed psychiatric disorder 
began during active service or is causally 
linked to any incident of active duty?

The examiner is requested to provide a 
rationale for any opinion provided.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


